UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK


                                                X
B & R SUPERMARKET, INC., d/b/a                  : Case No. 1:17-cv-02738-MKB-JO
MILAM'S MARKET, a Florida corporation,          :
et al., Individually and on Behalf of All       : CLASS ACTION
Others Similarly Situated,                      :
                                                : NOTICE OF FIRM NAME CHANGE
                             Plaintiff,         :
                                                :
       v.                                       :
                                                :
VISA, INC., a Delaware corporation, et al.,     :
                                                :
                              Defendants.

TO THE CLERK OF THE COURT AND ALL PARTIES:

       PLEASE TAKE NOTICE that the law firm of Devine Goodman Rasco & Watts-

FitzGerald, LLP has changed its name to Devine Goodman & Rasco, LLP (the "Firm"). The

Firm's website address is www.devinegoodman.com and e-mail addresses for the Firm's

members and employees are firstinitiallastname@devinegoodman.com.            The Firm's address,

telephone number, and facsimile number remain the same.              Please update your records

accordingly.

DATED: June 26, 2019

                                              Respectfully submitted,

                                              DEVINE GOODMAN & RASCO, LLP

                                              By: /s/ Robert J. Kuntz, Jr.

                                              JOHN W. DEVINE
                                              ROBERT J. KUNTZ, JR.
                                              2800 Ponce De Leon Blvd., Suite 1400
                                              Coral Gables, FL 33134
                                              Telephone: (305) 374-8200
                                              Facsimile: (305) 374-8208
                                              jdevine@devinegoodman.com
                                              rkuntz@devinegoodman.com

                                              Attorneys for Plaintiffs
                                  CERTIFICATE OF SERVICE

          I hereby certify that on June 26, 2019, I authorized the electronic filing of the foregoing

with the Clerk of the Court using the CM/ECF system which will send notification of such filing

to all registered parties and attorneys of record.

                                                     /s/ Robert J. Kuntz, Jr.
                                                     Robert J. Kuntz, Jr.

                                                     DEVINE GOODMAN &
                                                     RASCO, LLP
                                                     ROBERT J. KUNTZ, JR.
                                                     2800 Ponce De Leon Blvd.,
                                                     Suite 1400
                                                     Coral Gables, FL 33134
                                                     Telephone: (305) 374-8200
                                                     Facsimile: (305) 374-8208
                                                     rkuntz@devinegoodman.com




1235769




                                                 -2-
